DETAILED ACTION
Status of Claims
0.	This is a Final office action in response to communication received on September 2, 2022. Claim 14 and 21 are canceled. Claims 1-13, 15-18, and 20 are amended.  Claims 1-13 and 15-20 are pending and examined herein.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.
Claims 1-13 and 15-20 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claims 1 and 20, they recite (taking recitation of claim 1 as representative) "causing identification of a location of the at least one of the one or more items via a first server [...]" and "causing identification that the account information identifies a balance that exceeds a price of the at least one of the one or more items via a second server [...]." However, there is an antecedent basis issue with the noted, underlined recitation. The Applicant can correct the issue by reciting "the" in place of "a" to resolve the issue. Appropriate correction is required.
	As per claims 2-19, they are rejected as they fail to cure the one or more above noted deficiencies of claim 1.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-13 and 15-18 are a method; claim 19 is a non-transitory CRM; and claim 20 is an electronic apparatus. Thus, each claim 1-13 and 15-20 , on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	(0) Claim recitation of claims 1-13 and 15-20 is as follows (the Examiner has denoted the claim recitation pertaining to additional elements by underlining for step 2A prong two and step 2B analysis, items (2) and (3) as noted in the detailed analysis as set forth below, and the recitation that is not underlined or non-underlined recitation is the abstract recitation that applies to analysis under step 2A prong one, item (1) as set forth below):
	As per claim 1, it recites a method of processing item sales information in an electronic apparatus, the method comprising: (a) receiving, by a transceiver of the electronic apparatus, data indicative of a selection input of a user for one or more items, the received data including account information related to the user, the account information including data related to a payment method associated with the user for an item sales service provided via the electronic apparatus;
(b) determining a balance of a monetary budget allocated for funding each of one or more discounts related to the one or more items;
(c) identifying at least one discount among the one or more discounts, wherein the at least one discount is based on a monetary budget with a balance for funding the at least one discount being equal to or more than a predetermined amount;
(d) transmitting, by the transceiver to a terminal in data communication with the electronic apparatus, data regarding the at least one discount related to the one or more items;
(e) providing, based on a) determining that the account information related to the user does not include data indicative of a membership associated with the at least one discount and b) receiving, by the transceiver, data indicative of an input of the user which corresponds to the at least one discount, a page related to subscribing to the membership to be displayed on a user interface (UI) of the terminal;
(f) in response to the user subscribing to the membership via the page, providing a reduction or exemption benefit for a usage fee for the membership to the user for a predetermined period;

(g) cooperating with a first server and a second server to process a request for sale and delivery of at least one of the one or more items based on a user input received through the UI of the terminal, 
(h) in response to processing the request for the sale and delivery of the at least one
or of the one or more items:
	(h1) causing identification of a location of the at least one of the one or more
items via a first server, wherein the first server is configured for management of delivery of the one or more items from a distribution center, 
	(h2) causing identification that the account information identifies a balance that
exceeds a price of the at least one of the one or more items via a second server, wherein the second server is configured for management and processing of payment for the one or more items,
	(h3) causing payment of the price of the at least one of the one or more items via the second server based on the causing of identification that the account information identifies a balance that exceeds the price of the at least one of the one or more items, and
	(h4) causing delivery of the at least one of the one or more items via the first server based on causing the identification of the location of the at least one of the one or more items, causing preparation of the at least one of the one or more items for delivery, and causing the payment of the price of the at least one of the one or more items, wherein the page includes a link and information identifying a personalized membership benefit and the reduction or exemption benefit, wherein the personalized membership benefit is automatically generated based on a usage history of the item sales service related to the user, and wherein the link directs the user to a menu for steps for subscribing to the membership.
As per claim 2, it recites wherein, based on the account information corresponding to the membership, the at least one discount includes information indicating that the account information corresponds to the membership and delivery-related benefit information corresponding to the membership.
As per claim 3, it recites wherein the at least one discount includes information indicating that the personalized membership benefit is provided based on the account information corresponding to the membership.
As per claim 4, it recites Walker discloses further comprising: providing benefit information which is irrelevant to the membership and includes discount information related to the one or more items wherein the at least one discount and the benefit information are displayed in a first region and the benefit information is displayed at a lower level than the at least one discount.
As per claim 5, it recites further comprising: providing additional descriptive information including at least one discount in response to reception of the input and based on the account information corresponding to the membership.
As per claim 6, it recites further comprising: providing a payment page that includes information identifying the price, wherein the at least one discount has been applied to the price in response to reception of the input and based on the account information  corresponding to the membership. 
As per claim 7, it recites providing a payment page that includes information identifying the price, wherein the personalized benefit has been applied to the price, wherein specific payment method is set as a payment method for paying for at least some of the one or more items in response to reception of the input and based on the personalized membership benefit being a benefit that is applied to the price based on the one or more items being purchased using the specific payment method and the account information corresponding to the membership.
As per claim 8, it recites wherein the at least one discount corresponds to at least one benefit related to at least one payment method stored in advance in the account information.
As per claim 9, it recites further comprising: providing price information indicating the price, wherein the at least one discount has been applied to a price for at least one of the one or more items regardless of the account information corresponding to the membership.
As per claim 10, it recites further comprising: receiving a search input of a user; and providing an item search result in response to the search input, wherein, based on the item search result including information related to a first item and the first item being related to the at least one discount, the at least one discount includes the personalized membership benefit.
As per claim 11, it recites further comprising: checking the balance for funding the at least one discount, wherein item-related information identifying an item to which the at least one discount has been applied is provided based on the balance for funding the at least one discount satisfying a specific condition, and item related information identifying an item to which the at least one discount has not been applied is provided based on the balance for funding the at least one discount not satisfying the specific condition.
As per claim 12, it recites wherein, based on the at least one discount including a plurality of different benefits that are provided for a plurality of payment methods, the transmitting of the data regarding the at least one discount includes determining a manner of showing the plurality of different benefits based on a result of comparing at least some of the plurality of different benefits.
As per claim 13, it recites wherein, based on the at least one discount including one or more benefits that are provided for one or more payment methods, providing of the at least one discount includes: providing at least one benefit related to at least one payment method is provided based on the at least one benefit related to at least one payment method being stored in advance in correspondence with the account information among the one or more benefits, and not providing a second at least one benefit related to at least one payment method based on the second at least one benefit related to at least one payment method not being stored in advance in correspondence with the account information among the one or more benefits.
As per claim 14, canceled.
As per claim 15, it recites wherein the determining to provide the second benefit information includes: determining whether to provide benefit information which is irrelevant to the membership and includes discount information related to the one or more items, wherein, the determining whether to provide the benefit information comprises: determining whether the at least one discount and the benefit information is allowed to be simultaneously applied to purchase the one or more items.
As per claim 16, it recites wherein the predetermined period is determined based on the usage history.
	As per claim 17, it recites wherein the providing of the reduction or exemption benefit comprises: determining whether the user has not been provided with the reduction or exemption benefit; and providing the reduction or exemption benefit to the user based on the user not having been provided with the reduction or exemption benefit, wherein the reduction or exemption benefit is not provided to the user again based on the user being provided with the reduction or exemption benefit.
As per claim 18, it recites wherein the page further includes information related to at least one item whose price is discounted based on the page being related to the one or more items and the account information of the user corresponding to the membership.
	As per claim 19, a non-transitory computer-readable recording medium on which programs for causing a computer to execute the method of claim 1 are recorded.
	As per claim 20, an electronic apparatus for selling items, the electronic
apparatus comprising: a transceiver; a memory in which instructions are stored; and a processor, wherein the processor is connected with the transceiver and the memory to:
receive, by a transceiver of the electronic apparatus, data indicative of a selection input of a user for one or more items, the received data including account information related to the user, the account information including data related to a payment method associated with the user for an item sales service provided via the electronic apparatus;
- determine a balance of a monetary budget allocated for funding each of one or more discounts related to the one or more items;
- identify at least one discount among the one or more discounts, wherein the at least one discount is based on a monetary budget with a balance for funding the at least one discount being equal to or more than a predetermined amount;
- transmit, by the transceiver to a terminal in data communication with the electronic apparatus, data regarding the at least one discount related to the one or more items;
- provide, based on a) determining that the account information related to the user does not include data indicative of a membership associated with the at least one discount and b) receiving, by the transceiver data indicative of an input of a user which corresponds to the at least one discount, a page related to subscribing to the membership to be displayed on a user interface (UI) of the terminal, the page including a personalized membership benefit and a link, wherein the link directs the user to a menu for the steps for subscribing to the membership, wherein the personalized membership benefit is automatically generated based on a usage history of the item sales service related to the user, wherein the first benefit information includes first discount information that is provided based on the account information of the user corresponding to the specific membership cooperate with a first server and a second server to process a request or sale and delivery of at least one of the one or more items based on a user input received through the UI of the terminal, wherein the first server is configured for management of delivery of the one or more items from a distribution center, wherein the second server is configured for management and processing of payment for the one or more items.
	(1) Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) Based on the foregoing abstract claim recitation that is not underlined as noted for claims 1 and 19-20 above, which represents the abstract recitation, the claims recite an abstract idea. Further, dependent claims 2-13, and 15-18 recite the same abstract idea as they further specify the abstract idea in a descriptive manner (again see the foregoing non-underlined claim recitation as noted) with the exception of additional elements (see the foregoing underlined claim recitation as noted above) as analyzed under step 2A prong two and step 2B inquiries below. 
	(II) Thus, based on the foregoing abstract recitation which is not underlined, the claims recite an abstract idea of providing personalized membership benefit to a user via a discount information page associated with steps for subscribing to the membership wherein the personalized membership subscription offer is generated based on usage history while conducting a purchase transaction which comprises payment and fulfillment of the purchase, which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk) [similarly here a purchase transaction is carried out which comprises payment and fulfillment of the purchase]; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) [similarly here a purchase transaction is carried out which comprises payment, fulfillment of the purchase, ad providing a discount based on advertising/marketing of membership subscription]; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(2) Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-13 and 15-20 are noted above via underlining.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components, such as an electronic apparatus comprising a transceiver, a memory in which instructions are stored; and a processor wherein the processor is connected with the transceiver and the memory (claims 1 and 20), or performed using a non-transitory CRM on which programs for causing a computer to execute the method are recorded, see at least as-filed Fig. 9 and its associated description (claim 19), and the electronic apparatus further comprises a transceiver which is utilized for sending and/or receiving information, see as-filed Fig. 1 and its associated description. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed figures 1, 9, and their associated description; and as-filed spec. paras. [0044]; [0052]-[0070]; [0115]-[0122]. Further, the claims appear to be implementing a commercial solution to a commercial problem of providing subscription discount and/or offers, see at least as-filed spec. paras. [0001]-[0006]. The processor executing the "apply it" instruction simply retrieves and provides information to user by looking up customer account information to sell subscriptions, wherein the user data may be sent and/or received over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), once again note recitation of transceiver, displaying one or more webpage(s) to provide more information about offered subscription on a UI of the terminal, the page including an object with a link to menu [note "Generating a second menu from a first menu and sending the second menu to another location (Ameranth)"], first server, and second server; and note Fig. 1 and its associated description, and paras. [0064]-[0065] and [0070] , i.e. general linking to a technical network based communication environment e.g. Internet (see MPEP 2106.05(h)). 
	For instance note (i) merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here stored subscription offers/discounts are provided to user based on user's account information]; and (ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359).", and "The essential advance is not in the process of downloading applications, but only in the content of this particular application, and that is nothing but a functionally described display of information. That description does not cross out of the abstract idea category. Elec. Power Grp., slip op. at 4. There is no further specification of a particular technology for getting the defined content displayed. Thus, the user-downloadable application does not constitute an inventive concept sufficient to render the claims patent-eligible" - [similarly here subscription information which is to be displayed on UI of the terminal is retrieved via searching (claim 10) or from a memory/database (claim 20) based on user account information].
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing personalized membership benefit to a user via a discount information page associated with steps for subscribing to the membership wherein the personalized membership subscription offer is generated based on usage history while conducting a purchase transaction which comprises payment and fulfillment of the purchase, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	(3) Under step 2B, per MPEP 2106.05, as it applies to claims 1-13 and 15-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing personalized membership benefit to a user via a discount information page associated with steps for subscribing to the membership wherein the personalized membership subscription offer is generated based on usage history while conducting a purchase transaction which comprises payment and fulfillment of the purchase, which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface or printer printing, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) (a) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and
	    (b) merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here user selection is received and stored subscription information based on stored user account information is provided or retrieved and displayed in UI to the user]; and

	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." and ""The essential advance is not in the process of downloading applications, but only in the content of this particular application, and that is nothing but a functionally described display of information. That description does not cross out of the abstract idea category. Elec. Power Grp., slip op. at 4. There is no further specification of a particular technology for getting the defined content displayed. Thus, the user-downloadable application does not constitute an inventive concept sufficient to render the claims patent-eligible.""; and "Generating a second menu from a first menu and sending the second menu to another location (Ameranth)" [similarly here subscription information which is to be displayed is retrieved via searching (claim 10) or from a memory/database (claim 20) based on user account information to provide discount and UI/menu for subscribing to membership is provided].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-3, 5-10, 12-13, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al. (Patent No.: US 6,415,262) referred to hereinafter as Walker, in view of Kepecs (Pub. No.: US 2001/0032128), and in view of Ward et al. (Patent No.: US 7,590,564) referred to hereinafter as Ward.
As per claims 1 and 20, Walker discloses: 
- as per claim 1: Walker discloses a method of processing item sales information by an electronic apparatus, the method comprising (see Figs. 2-3 and their associated description): 
- as per claim 20: Walker discloses an electronic apparatus for selling items, the electronic apparatus comprising: a transceiver; a memory in which instructions are stored; and a processor, wherein the processor is connected with the transceiver and the memory to (see Figs. 1-3, 5, and their associated disclosure; col 5 line 66 - col 6 line 9) 
- as per claim limitations of claims 1 and 20 (taking recitation of claim 1 as representative as claim 20 recites substantially similar subject matter):
(a) Walker discloses receiving, by a transceiver of the electronic apparatus, data indicative of a selection input of a user for one or more items, the received data including account information related to the user, the account information including data related to a payment method associated with the user for an item sales service provided via the electronic apparatus (see Fig. 15A and its associated description; col 5 lines 8-12; col 5 line 51 - col 6 line 9; col 12 lines 2-27; col 19 lines 34-46);
(c) Walker discloses identifying at least one discount among the one or more discounts, wherein the at least one discount [...] (see Fig. 5 and its associated description; col 5 lines 56-61; col 14 lines 4-45);
(d) Walker discloses transmitting, by the transceiver to a terminal in data communication with the electronic apparatus, data regarding the at least one discount related to the one or more items (see Fig. 2 and its associated description; col 1 lines 48-51; col 3 lines 50-51; col  4 line 46 - col 5 line 20; col 18 lines 42-54);
(e) Walker discloses providing, based on a) determining that the account information related to the user does not include data indicative of a membership associated with the at least one discount (see Fig. 15A note "1510" and its associated description), and b) receiving, by the transceiver, data indicative of an input of the user which corresponds to the at least one discount (see Fig. 15A, 15B, and their associated disclosure; col 4 line 46 - col 5 line 20; col 5 lines 53-61; col 6 lines 51-65; col 14 lines 18-65; col 15 lines 48-53; col 16 lines 23-29), a page related to subscribing to the membership to be displayed on a user interface (UI) of the terminal [...], (see Fig. 15A note "1525" "1530" and its associated description; and note limitation (d) above; col 5 lines 2-12; col 14 lines 35-45), 
(f) Walker discloses in response to the user subscribing to the membership via the page, providing a reduction or exemption benefit for a usage fee for the membership to the user for a predetermined period (see col 12 lines 1-15; col 12 line 50-col 13 line 65; col 14 line 1-34; col 18 line 55-col 19 line 20; col 19 line 61 - col 20 line 36);

(g) Walker discloses cooperating with [...] a second server to process a request for sale [...] of at least one of the one or more items based on a user input received through the UI of the terminal, [...], wherein the second server is configured for management and processing of payment for the one or more items (see col 6 lines 10-28; col 14 lines 35-65; col 18 lines 1-6).
(h) Walker discloses in response to processing the request for the sale [...] of the at least one
or of the one or more items: (h2) causing identification that the account information identifies a balance that exceeds a price of the at least one of the one or more items via a second server, wherein the second server is configured for management and processing of payment for the one or more items (see Fig. 14 and its associated disclosure; col 5 lines 5-15 note "The POS controller 205 may be a "web server" of the business. The POS controller 205 can generate a web page that may be accessed via the World Wide Web and allow offers to be submitted to the customer."; col 6 lines 4-28; col 11 lines 15-24 note "a customer identifier may be assigned to a customer when he first signs up for a subscription to a product or when the customer signs up for a frequent shopper program offered by the business. The customer identifier may also comprise a financial account number, such as a credit card number, debit card number, or bank checking account number."; col 12 lines 29-50; col 14 lines 35-65; col 17 line 63 - col 18 line 15; col 18 line 55 - col 19 line 20; col 20 line 17-37 - thus in this manner payments for items that user purchases are automatically processed based on account balance due),
	(h3) Walker discloses causing payment of the price of the at least one of the one or more items via the second server based on the causing of identification that the account information identifies a balance that exceeds the price of the at least one of the one or more items see (see Fig. 14 and its associated disclosure; col 5 lines 5-15 note "The POS controller 205 may be a "web server" of the business. The POS controller 205 can generate a web page that may be accessed via the World Wide Web and allow offers to be submitted to the customer."; col 6 lines 4-28; col 11 lines 15-24 note "a customer identifier may be assigned to a customer when he first signs up for a subscription to a product or when the customer signs up for a frequent shopper program offered by the business. The customer identifier may also comprise a financial account number, such as a credit card number, debit card number, or bank checking account number."; col 12 lines 29-50; col 14 lines 35-65; col 17 line 63 - col 18 line 15; col 18 line 55 - col 19 line 20; col 20 line 17-37 - thus in this manner payments for items are automatically processed based on account balance due), and
	(h4) Walker discloses [...], and causing the payment of the price of the at least one of the one or more items (see Fig. 14 and its associated disclosure; col 5 lines 5-15 note "The POS controller 205 may be a "web server" of the business. The POS controller 205 can generate a web page that may be accessed via the World Wide Web and allow offers to be submitted to the customer."; col 6 lines 4-28; col 11 lines 15-24 note "a customer identifier may be assigned to a customer when he first signs up for a subscription to a product or when the customer signs up for a frequent shopper program offered by the business. The customer identifier may also comprise a financial account number, such as a credit card number, debit card number, or bank checking account number."; col 12 lines 29-50; col 14 lines 35-65; col 17 line 63 - col 18 line 15; col 18 line 55 - col 19 line 20; col 20 line 17-37 - thus in this manner payments for items are automatically processed based on account balance due), wherein the page includes [...] and information identifying a personalized membership benefit and the reduction or exemption benefit, wherein the personalized membership benefit is automatically generated based on a usage history of the item sales service related to the user, and [...] (see Figs. 5, 15A-18, and their associated disclosure; Abstract; col 13 lines 12-32; col 14 lines 1-34 note "one manner of accomplishing this is to offer the customer a subscription to a product that approximates the customer's purchasing habits."); 
	Walker suggests business conditions based on which offers are communicated or targeted to consumers, see Fig. 5 "532"; col 9 lines 33-35, and also considers providing multiple subscriptions such that comparable benefit is gained, see at least Walker col 14 lines 8-12, however Walker expressly does not teach (b) determining a balance of a monetary budget allocated for funding each of one or more discounts related to the one or more items; (c*) [...] is based on a monetary budget with a balance for funding the at least one discount being equal to or more than a predetermined amount. Kepecs teaches (b) determining a balance of a monetary budget allocated for funding each of one or more discounts related to the one or more items; (c*) [...] is based on a monetary budget with a balance for funding the at least one discount being equal to or more than a predetermined amount (see [0094] "The value specified in Max Budget field 636 and/or 642 indicates the maximum liability that the retailer or manufacturer is willing to incur on every consumer who sees the offer and accepts the offer. In accordance with the present invention, YME module 120 may be configured not to generate an offer that would cause the maximum budget limit to be violated. The value specified in target budget field 634 and/or 640 indicates the target amount of markdown dollars that the retailer and the manufacturer, respectively, would like to spend on the product promotion. Marketing system 110 strives to achieve this target when generating offers and selecting offers to be presented to the consumer.").
Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Walker's business conditions by incorporating Kepecs teachings pertaining to checking budget condition prior to making discounted offers. Motivation to modify would be to ensure that a comparable benefit is gained by providing multiple subscriptions based on business conditions such as set duration and frequency, see at least Walker col 9 lines 33-35 and col 14 lines 8-12, while ensuring the discounted offers comply with define budget constraints such that maximum liability a discount provider is willing to take is not exceeded, see at least Kepecs [0094].
	Walker suggests generating offers communicated user via web page, see Figs. 14-18 and their associated disclosure; col 5 lines 2-12, col 11 lines 4-30, however Walker in view of Kepecs expressly does not teach (g*) cooperating with a first server [...] to process [...] delivery of at least one of the one or more items based on a user input received through the UI of the terminal, wherein the first server is configured for management of delivery of the one or more items from a distribution center; (h*) [...] and delivery [...]; (h1) causing identification of a location of the at least one of the one or more items via a first server, wherein the first server is configured for management of delivery of the one or more items from a distribution center; (h4*) causing delivery of the at least one of the one or more items via the first server based on causing the identification of the location of the at least one of the one or more items, causing preparation of the at least one of the one or more items for delivery [...] a link [...] wherein the link directs the user to a menu for the steps for subscribing to the membership.
	
	Ward teaches (g*) cooperating with a first server [...] to process [...] delivery of at least one of the one or more items based on a user input received through the UI of the terminal, wherein the first server is configured for management of delivery of the one or more items from a distribution center; (h*) [...] and delivery [...];  (see Figs. 1-3 and their associated disclosure; col 1 line 58 - col 2 line 9; col 8 lines 54-62;  col 11 lines 47-57; col 12 lines 28-38; col 19 line 9 - col 20 line 9; col 22 line 61 - col 23 line 4; col 32 lines 4-12 - thus these citations teach fleet of servers at least one of which is utilized for fulfilling deliveries provided by a distributor as part of subscribed shipping program); 
	(h1) causing identification of a location of the at least one of the one or more items via a first server, wherein the first server is configured for management of delivery of the one or more items from a distribution center (see Figs. 1-3 and their associated disclosures; col 19 line 9 - col 20 line 9 note "Consolidation of orders, or "ship all ordered items together", may save on shipping charges as it may allow the product distributor to ship as many items in the same package or same shipment as possible, so it may be cost-effective to require the subscriber to use this option or to provide the subscriber with the option to have multiple ordered items consolidated and shipped together. In this embodiment, the order fulfillment center(s) of the product distributor may be configured to ship items from multiple orders to one shipping address in a single shipment. Items ordered by a primary subscriber and/or secondary subscribers under the program may be consolidated and shipped to the subscription's primary shipping address, or alternatively to another shipping address"); 
	(h4*) causing delivery of the at least one of the one or more items via the first server based on causing the identification of the location of the at least one of the one or more items, causing preparation of the at least one of the one or more items for delivery [...]  (see Figs. 1-3 and their associated disclosures; col 19 line 9 - col 20 line 9 note "Consolidation of orders, or "ship all ordered items together", may save on shipping charges as it may allow the product distributor to ship as many items in the same package or same shipment as possible, so it may be cost-effective to require the subscriber to use this option or to provide the subscriber with the option to have multiple ordered items consolidated and shipped together. In this embodiment, the order fulfillment center(s) of the product distributor may be configured to ship items from multiple orders to one shipping address in a single shipment. Items ordered by a primary subscriber and/or secondary subscribers under the program may be consolidated and shipped to the subscription's primary shipping address, or alternatively to another shipping address").
	Ward teaches (h4*) [...] a link [...] wherein the link directs the user to a menu for the steps for subscribing to the membership [...] (see Figs. 12A-12C and their associated description; col 18 line 52 - col 19 line 13; col 20 line 64-col 21 line 5; col 25 lines 7-15; col 25 lines 52-62; col 26 lines 1634 - thus these citations teach providing more details about the subscription offer)
Therefore (as per claim limitations (g*), (h*), (h1), and (h4*)) it would be obvious to a PHOSITA to modify Walker in view of Kepecs by incorporating teachings of Ward pertaining to opening a page via a link and facilitation of deliveries from a fulfillment center. Motivation to modify would be to provide users with more details about the subscription, see at least Ward Figs. 12A-12C and their associated description, and facilitating coordination or management of delivery of user's purchase as part of order fulfillment in an automated manner via one or more servers, see at least Ward col 1 line 58 - col 2 line 9 and col 32 lines 4-12.
As per claim 2, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker teaches wherein, based on the account information corresponding to the membership, the at least one discount includes information indicating that the account information corresponds to the membership […] (see Fig. 15A and its associated description; col 4 lines 50-55; col 5 lines 53-61; col 11 lines 14-30; col 12 lines 28-49; col 19 lines 34-60).
Walker suggests, see Fig. 14 and its associated description; col 4 lines 46 – col 5 line 20 - i.e. consumer’s information address, subscriptions, and ability to enroll in subscription of products remotely; and financial account e.g. credit card used as customer ID and for subscription payment col 11 lines 4-30 and col 18 lines 1-6, however Walker expressly does not teach […] and delivery-related benefit information corresponding to the membership.
Ward teaches […] and delivery-related benefit information corresponding to the membership (see col 10 line 51 – col 11 line 43).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify foregoing suggestions of Walker in view of Ward’s teachings pertaining to providing shipping or delivery as a benefit for being a subscriber or member or card holder among other benefits or discounts. Motivation to modify would be to not only allow users or consumers to subscribe for product subscription, but also allow users or consumers to subscribe to services, such as shipping or delivery, which is especially essential for products purchased remotely or via e-commerce transaction, see at least Ward Abstract and col 10 line 51 – col 11 line 43.
	As per claim 3, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses wherein the at least one discount includes information indicating that the personalized membership benefit is provided based on the account information corresponding to the membership (see Figs. 10-11, 15A, and their associated description; 4 lines 50-55; col 5 lines 53-61; col 11 lines 14-30; col 12 lines 2-49; col 13 lines 12-32; col 14 lines 1-34 note "one manner of accomplishing this is to offer the customer a subscription to a product that approximates the customer's purchasing habits."; col 17 lines 1-11; col 19 lines 34-60).
	As per claim 5, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses further comprising: providing additional descriptive information including at least one discount in response to reception of the input and based on the account information corresponding to the membership (see col 5 lines 16-17; col 7 lines 19-38; col 14 lines 35-45).
	As per claim 6, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses further comprising: providing a payment page that includes information identifying the price, wherein the at least one discount has been applied to the price in response to reception of the input and based on the account information  corresponding to the membership (see col 6 lines 56-61; col 14 lines 46-65; col 19 line 61 - col 20 line 37). 
As per claim 7, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses further comprising: providing a payment page that includes information identifying the price, wherein the personalized benefit has been applied to the price (see Fig. 15A-18 and their associated disclosure; col 14 lines 46-65), 
Walker suggests, see financial account e.g. credit card used as customer ID and for subscription payment col 11 lines 4-30 and col 18 lines 1-6, however Walker expressly does not teach […] wherein specific payment method is set as a payment method for paying for at least some of the one or more items in response to reception of the input and based on the personalized membership benefit being a benefit that is applied to the price based on the one or more items being purchased using the specific payment method and the account information corresponding to the membership.
Ward teaches […] wherein specific payment method is set as a payment method for paying for at least some of the one or more items in response to reception of the input and based on the personalized membership benefit being a benefit that is applied to the price based on the one or more items being purchased using the specific payment method and the account information corresponding to the membership (see col 10 line 51 – col 11 line 43)
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker in view of Ward’s teachings pertaining to providing shipping or delivery as a benefit for being a subscriber or member or card holder and using that card or payment method stored in advance or as a default payment method in a transaction, among other benefits or discounts. Motivation to modify would be to incentivize usage of a particular payment method as a default payment method over other payment options by providing a benefit, see at least Ward Abstract and col 10 line 51 – col 11 line 43.
As per claim 8, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker suggests, see financial account e.g. credit card used as customer ID and for subscription payment col 11 lines 4-30 and col 18 lines 1-6, however Walker expressly does not teach wherein the at least one discount information corresponds to at least one benefit related to at least one payment method stored in advance in the account information.
Ward teaches wherein the at least one discount information corresponds to at least one benefit related to at least one payment method stored in advance in the account information (see col 10 line 51 – col 11 line 43).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker in view of Ward’s teachings pertaining to providing shipping or delivery as a benefit for being a subscriber or member or card holder and using that card or payment method stored in advance or as a default payment method in a transaction, among other benefits or discounts. Motivation to modify would be to incentivize usage of a particular payment method as a default payment method over other payment options by providing a benefit, see at least Ward Abstract and col 10 line 51 – col 11 line 43.
	As per claim 9, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses further comprising: providing price information indicating the price, wherein the at least one discount has been applied to a price for at least one of the one or more items regardless of the account information corresponding to the membership (see col 1 lines 48-51; col 6 lines 23-28).
	As per claim 10, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses further comprising: receiving a search input of a user; and providing an item search result in response to the search input, wherein, based on the item search result including information related to a first item and the first item being related to the at least one discount, the at least one discount includes the personalized membership benefit (see col 16 lines 30-42).
	As per claim 12, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses wherein, based on the at least one discount including a plurality of different benefits that are provided for a plurality of payment methods, the transmitting of the data regarding the at least one discount includes determining a manner of showing the plurality of different benefits based on a result of comparing at least some of the plurality of different benefits (see col 9 lines 18-28; col 14 lines 40-45; col 16 lines 30-42).
As per claim 13, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker suggests, see financial account e.g. credit card used as customer ID and for subscription payment col 1 lines 48-51; col 11 lines 4-30 and col 18 lines 1-6, however Walker expressly does not teach wherein, based on the at least one discount including one or more benefits that are provided for one or more payment methods, providing of the at least one discount includes: providing at least one benefit related to at least one payment method is provided based on the at least one benefit related to at least one payment method being stored in advance in correspondence with the account information among the one or more benefits, and not providing a second at least one benefit related to at least one payment method based on the second at least one benefit related to at least one payment method not being stored in advance in correspondence with the account information among the one or more benefits.
Ward teaches wherein, based on the at least one discount including one or more benefits that are provided for one or more payment methods, providing of the at least one discount includes: providing at least one benefit related to at least one payment method is provided based on the at least one benefit related to at least one payment method being stored in advance in correspondence with the account information among the one or more benefits, and not providing a second at least one benefit related to at least one payment method based on the second at least one benefit related to at least one payment method not being stored in advance in correspondence with the account information among the one or more benefits (see col 10 line 51 – col 11 line 43).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker in view of Ward’s teachings pertaining to providing shipping or delivery as a benefit for being a subscriber or member or card holder and using that card or payment method stored in advance or as a default payment method in a transaction, among other benefits or discounts. Motivation to modify would be to incentivize usage of a particular payment method as a default payment method over other payment options by providing a benefit, see at least Ward Abstract and col 10 line 51 – col 11 line 43.
	As per claim 14, canceled.
	As per claim 16, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses wherein the predetermined period is determined on the usage history (see col 12 line 50-col 13 line 32; col 14 line 1-14; col 18 line 55-col 19 line 20; col 19 line 61 - col 20 line 30).
	As per claim 17, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses  determining whether the user has not been provided with the reduction or exemption benefit; and providing the reduction or exemption benefit to the user based on the user not having been provided with the reduction or exemption benefit, wherein the reduction or exemption benefit is not provided to the user again based on the user being provided with the reduction or exemption benefit (see col 6 lines 53-65; col 13 lines 5-10;  col 14 lines 50-61; col 18 line 64 - col 19 line 18; col 19 line 61 - col 20 line 16).
	As per claim 18, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses wherein the page further includes information related to at least one item whose price is discounted based on the page being related to the one or more items and the account information of the user corresponding to the membership (see col 5 lines 53-65; col 13 lines 12-32; col 14 lines 46-65).
	As per claim 19, Walker in view of Kepecs and Ward teaches a non-transitory computer-readable recording medium on which programs for causing a computer to execute the method of claim 1 are recorded (see col 5 lines 21-40).
	As per claim 20, Walker in view of Kepecs and Ward teaches an electronic apparatus for selling items, the electronic apparatus comprising: a transceiver; a memory in which instructions are stored; and a processor, wherein the processor is connected with the transceiver and the memory to (see Figs. 1-3, 5, and their associated disclosure; col 5 line 66 - col 6 line 9) [...] wherein the first benefit information includes first discount information that is provided based on the account information of the user corresponding to the specific membership (see col 4 lines 50-55; col 11 lines 14-30; col 19 lines 34-60) [...]; and remainder of claim 20 is substantially similar to claim 1 accordingly note the claim 1 rejection as set forth above.
5.	Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker in view of Kepecs, Ward, and Beighley, JR. (Pub. No.: US 2013/0173367) referred to hereinafter as Beighley.
	As per claim 4, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker discloses further comprising: providing benefit information which is irrelevant to the membership and includes discount information related to the one or more items [...] (see col 10 lines 1-15; col 14 lines 35-45). 
Walker is in the field of advertising or marketing and suggests providing one or more subscription offers, see col 14 lines 35-45, however Walker in view of Kepecs and Ward expressly does not teach […] wherein the at least one discount and the benefit information are displayed in a first region and the benefit information is displayed at a lower level than the at least one discount (which is being interpreted as sorting and displaying multiple offers in a particular order or arrangement).
	In the same filed of endeavor of advertising or marketing, Beighley teaches […] wherein the at least one discount and the benefit information are displayed in a first region and the benefit information is displayed at a lower level than the at least one discount (see [0081] note "list includes products offered by the merchants, prices, referral rates, and discounts ... list can be organized (e.g., sorted) by highest ... discount (i.e., sortable to identify the merchant who will provide the highest discount),").
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to incorporate in the disclosure of Walker teachings of Beighley pertaining to particular way in which to display offers. Motivation to incorporate such teachings would be to display multiple offers or items in a particular manner such as in a descending order from highest to lowest discount or provide an ability to sort multiple items or offers to display in a certain manner, see at least Beighley [0081].
As per claim 11, Walker in view of Kepecs and Ward teaches the claim limitations of claim 1. Walker is in the field of advertising or marketing and suggests providing one or more subscription offers, see col 14 lines 35-45, however Walker expressly does not teach  further comprising: checking the balance for funding the at least one discount, wherein item-related information identifying an item to which the at least one discount has been applied is provided based on the balance for funding the at least one discount satisfying a specific condition, and item related information identifying an item to which the at least one discount has not been applied is provided based on the balance for funding the at least one discount not satisfying the specific condition.
In the same filed of endeavor of advertising or marketing, Beighley teaches further comprising: checking the balance for funding the at least one discount, wherein item-related information identifying an item to which the at least one discount has been applied is provided based on the balance for funding the at least one discount satisfying a specific condition, and item related information identifying an item to which the at least one discount has not been applied is provided based on the balance for funding the at least one discount not satisfying the specific condition (see [0222]-[0223]; [0228]).
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to incorporate in the disclosure of Walker teachings of Beighley pertaining to budget. Motivation would be to provide an offer only if a defined condition such as whether sufficient budget is remaining for the offer to be provided to the user, as defined by the offer providers, is met, see at least Beighley [0222]. This would ensure that the offers whose marketing budget is exhausted are not erroneously provided to the user.
6.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Walker in view of Kepecs, Ward, and Hansen (Pub. No.: US 2007/0011044) referred to hereinafter as Hansen.
	As per claim 15, Walker in view of Kepecs and Ward teaches the claim limitations of claim 14. Walker teaches wherein the determining to provide the second benefit information includes: determining whether to provide benefit information which is irrelevant to the membership and includes discount information related to the one or more items [...] (see col 16 lines 63-67); Walker suggests plurality of subscriptions, see col 3 lines 3-11; col 14 lines 5-12 and lines 40-45, however Walker in view of Kepecs and Ward expressly does not teach [...] wherein, the determining whether to provide the benefit information comprises: determining whether the at least one discount and the benefit information is allowed to be simultaneously applied to purchase the one or more items.
Hansen teaches [...] wherein, the determining whether to provide the benefit information comprises: determining whether the at least one discount and the benefit information is allowed to be simultaneously applied to purchase the one or more items (see Figs. 2C, 2D, and their associated disclosure; [0004] note "there may or may not be restrictions imposed on the ability to combine various discount arrangements."; [0008] note "multiple discounts eligible for simultaneous application are identified with the host system, and the total transaction cost reduced by the identified multiple discounts is calculated"; [0020]; [0034]-[0035]; [0038]; [0039] "The right column is applicable when a selection of one or more discounts to be applied is made by the discount coordinator. At block 348, the discount coordinator identifies the discount that is most advantageous to the customer using a rules-based methodology. Usually this methodology will identify the discount that lowers the total transaction cost by the greatest amount to be the most "advantageous," but as previously mentioned in connection with FIG. 2D, there may be other rules that identify other discounts as more advantageous under certain circumstances. At block 352, the discount coordinator returns modified transaction information to the merchant, specifying such information as a new total transaction cost and an identification of the discount that has been applied so that it may be communicated to the customer.").
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify disclosure of Walker in view of Hansen's teachings about applying discounts based on conditions or rules. Motivation to modify would be to clearly define whether multiple offers are allowed to be applied in a transaction or not, see at least Hansen [0004]; [0008]; [0034]; and [0039].
Response to Applicant's Remarks/Arguments
7.	As per "Response to Rejection Under 35 U.S.C. § 112" previously applied rejection has been withdraw, however in view of filed claim amendments a new 35 U.S.C. 112(b) rejection has been applied as set forth above.
	As per "Response to Rejection Under 35 U.S.C. § 101" the Examiner respectfully finds the Applicant's arguments in view of amendments unpersuasive. The Applicant particularly argues "a. The Claims Satisfy Prong One of Step 2A under the 2019 Guidance" - see pages 11-14 of the response filed 09/02/2022. The Examiner disagrees for the following reasons:
	(i) the claims must be given their broadest reasonable interpretation in light of the as-filed specification;
	(ii) the Applicant appears to incorporate additional elements in their arguments against step 2A prong one, however the inquiry is based on abstract recitation does the claim invoke any of the of the groupings and also the Applicant appears to ignore the actual rejection as set forth and merely generally alleges that the claims do not recite certain methods of organizing human activity in a conclusory manner; and
	(iii) Based on (i) and (ii) above, the Examiner respectfully asserts that (a) the rejection has been updated in view of filed claim amendments and (b) based on abstract recitation claims squarely recite an abstract idea, note "(II) Thus, based on the foregoing abstract recitation which is not underlined, the claims recite an abstract idea of providing personalized membership benefit to a user via a discount information page associated with steps for subscribing to the membership wherein the personalized membership subscription offer is generated based on usage history while conducting a purchase transaction which comprises payment and fulfillment of the purchase, which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk) [similarly here a purchase transaction is carried out which comprises payment and fulfillment of the purchase]; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) [similarly here a purchase transaction is carried out which comprises payment, fulfillment of the purchase, ad providing a discount based on advertising/marketing of membership subscription]; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application." 
	Indeed what the Applicant has claimed and describes in the as-filed specification is a pre-Internet practice of providing subscriptions which salesman have performed in an interpersonal manner while assisting customer for instance when a customer is looking to purchase a fridge, a subscription for periodic water and air filters can be offered with details on paper regarding the subscription, and help user with scheduling delivery via first employee from logistics department and further assist user with payment via a second employee e.g. cashier assists in checking out fridge with or without subscription. Thus, not only the claims are squarely about carrying out fundamental economic practices of carrying out commercial interactions and one or more transactions, but also can be carried out by managing interactions between people such that a transaction involving subscription offers can be carried out, i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors. Thus, as apparent from the rejection and the foregoing explanation, contrary to the Applicant's general allegations, the Examiner has met the burden of establishing prima facie case per 2019 PEG guidances.
	Therefore, the identified abstract claim recitation indeed falls within one of the ineligible subject matter groupings, namely abstract idea, as enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Next, the Applicant argues against "b. The Claims Satisfy Prong Two of Step 2A under the 2019 Guidance" on pages 14-17 of the response filed 09/02/2022. The Applicant  particularly argues as follows:
"Applicant submits that, in response to processing a request for sale and delivery of an item, causing identification of a location of the item via a first server, causing identification that account information identifies a particular balance via a second server, causing payment of a price of the item via the second server, and causing delivery of the item via the first server, as recited in Claim 1, uses the alleged judicial exception in a meaningful way and in a manner that imposes a meaningful limit. Further, Applicant submits that Claim 1 does not monopolize the performance of the alleged judicial exception, because there are numerous other approaches to such transactions, including other approaches to causing delivery of an item to a location, that Claim 1 does not monopolize. Instead, Claim 1 recites a particular method that enables an improvement of the efficiency of the membership process by guiding "a user who does not have a membership to sign up for the membership by exposing membership benefits to the user" and "a user who has a membership to maintain the membership by exposing membership benefits to the user." Applicant's Specification at [0030]. Specifically, Claim 1 enables an improvement of the efficiency of the membership process where the user may not sign up for a membership or may discontinue the membership because they are not aware of the membership or because they do not recognize the benefits. See, e.g., Applicant's Specification at [0005]. This application improves the membership process by exposing the membership benefits to users. See, e.g., Applicant's Specification at [0006]." 
	However,  this is an abstract concept or technique as noted under prong one for which computing device(s) are merely utilized as generic tools. The Applicant fails to clearly note the additional elements as recited in the claims. This type of concept monopolizes by providing personalized membership offers, note for instance collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); and tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) and facilitating fundamental economic activity of facilitating fulfillment of orders placed by the customers by managing payment and delivery of the purchased item(s). Further regarding presenting information note "Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." and ""The essential advance is not in the process of downloading applications, but only in the content of this particular application, and that is nothing but a functionally described display of information. That description does not cross out of the abstract idea category. Elec. Power Grp., slip op. at 4. There is no further specification of a particular technology for getting the defined content displayed. Thus, the user-downloadable application does not constitute an inventive concept sufficient to render the claims patent-eligible.""; and "Generating a second menu from a first menu and sending the second menu to another location (Ameranth)" - see MPEP 2106.05(f) [similarly here subscription information which is to be displayed is retrieved via searching (claim 10) or from a memory/database (claim 20) based on user account information]." Thus, the Examiner finds the Applicant's broad assertions unpersuasive.
	"Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing personalized membership benefit to a user via a discount information page associated with steps for subscribing to the membership wherein the personalized membership subscription offer is generated based on usage history while conducting a purchase transaction which comprises payment and fulfillment of the purchase, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	Lastly, the Applicant argues against "c. The Claims Satisfy Step 2B under the MPEP" on pages 17-18 of the response filed 09/02/2022. The Applicant is reminded that evaluation under step 2B is that of additional elements, however the Applicant argues in view abstract concepts that appear to facilitate a purchase transaction by managing payment and fulfillment activity such as delivery of the purchased items, note "For example, it was not well-understood, routine, or conventional at the time of filing to, in response to processing a request for sale and delivery of an item, cause identification of a location of the item via a first server, cause identification that account information identifies a particular balance via a second server, cause payment of a price of the item via the second server, and cause delivery of the item via the first server. For instance, "ecommerce has occupied a position as a field of shopping with development of the electronic technology." Applicant's Specification at [0002]. To facilitate e-commerce, "an administrator who manages a website for online e-commerce may provide a membership related to item transactions on the website." Applicant's Specification at [0004]. However, "a user may not sign up for a membership because he/she does not recognize the existence of the membership or does not recognize membership benefits in detail." Applicant's Specification at [0005]. Further, "a user who signed up for a membership may terminate the membership because he/she does not recognize the specific membership benefits that he/she has." Applicant's Specification at [0005]. Consequently, there is a need for an improved membership process. While conventional systems may enable a membership process, see, e.g., Applicant's Specification at [0004], it was not well-understood, routine, or conventional at the time of filing to receive data indicative of a section input of a user for one or more items, determine a balance of a budget for funding discounts related to the items, identify a particular discount, transmit data regarding the at least one discount to a terminal, provide a page related to subscribing to a membership, in response to the user subscribing to the membership, provide a benefit, cooperate with servers to process a request for sale and delivery of an item, in response to processing a request for sale and delivery of an item, cause identification of a location of the item via a first server, cause identification that account information identifies a particular balance via a second server, cause payment of a price of the item via the second server, and cause delivery of the item via the first server. Claim 1 thus recites significantly more than the Examiner's alleged abstract idea.". However, regarding abstract techniques or concepts based on abstract recitation note prong one analysis, and as it pertains to claimed additional elements in addition to prong two analysis, further note (i) (a) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and
	    (b) merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here user selection is received and stored subscription information based on stored user account information is provided or retrieved]; and
	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." and ""The essential advance is not in the process of downloading applications, but only in the content of this particular application, and that is nothing but a functionally described display of information. That description does not cross out of the abstract idea category. Elec. Power Grp., slip op. at 4. There is no further specification of a particular technology for getting the defined content displayed. Thus, the user-downloadable application does not constitute an inventive concept sufficient to render the claims patent-eligible.""; and "Generating a second menu from a first menu and sending the second menu to another location (Ameranth)" [similarly here subscription information which is to be displayed is retrieved via searching (claim 10) or from a memory/database (claim 20) based on user account information]. Accordingly, an abstract idea is merely confined to a technical environment such as network based environment e.g. Internet to carry out fundamental economic activity of conducting a commercial transaction which comprises personalized membership offers, note for instance simply by collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group), and result is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). Accordingly, the Applicant's arguments are unpersuasive.
	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
	The Applicant argues against "Discussion of Rejection of Claims under 35 U.S.C. § 103" on pages 19-23 of the response filed 09/02/2022. The rejection has been updated in view of filed claim amendments. The Applicant particularly argues as follows:

	(A) Walker does not teach or suggest "in response to processing the request for the sale and delivery of the at least one or of the one or more items: causing identification that the account information identifies a balance that exceeds a price of the at least one of the one or more items via a second server, wherein the second server is configured for management and processing of payment for the one or more items, causing payment of the price of the at least one of the one or more items via the second server based on the causing of identification that the account information identifies a balance that exceeds the price of the at least one of the one or more items," as recited in amended claim 1.
	
	Examiner's response to (A): The Examiner notes that the Applicant's argument are anticipatory in view of the filed claim amendments. The Examiner respectfully disagrees with very limited characterization of Walker which is not in line with how a PHOSITA would understand the full scope of Walker's teachings and notes the rejection as updated in view of the filed claim amendments as follows:
"(h) in response to processing the request for the sale [...] of the at least one
or of the one or more items: (h2) causing identification that the account information identifies a balance that exceeds a price of the at least one of the one or more items via a second server, wherein the second server is configured for management and processing of payment for the one or more items (see Fig. 14 and its associated disclosure; col 5 lines 5-15 note "The POS controller 205 may be a "web server" of the business. The POS controller 205 can generate a web page that may be accessed via the World Wide Web and allow offers to be submitted to the customer."; col 6 lines 4-28; col 11 lines 15-24 note "a customer identifier may be assigned to a customer when he first signs up for a subscription to a product or when the customer signs up for a frequent shopper program offered by the business. The customer identifier may also comprise a financial account number, such as a credit card number, debit card number, or bank checking account number."; col 12 lines 29-50; col 14 lines 35-65; col 17 line 63 - col 18 line 15; col 18 line 55 - col 19 line 20; col 20 line 17-37 - thus in this manner payments for items that user purchases are automatically processed based on account balance due),
	(h3) causing payment of the price of the at least one of the one or more items via the second server based on the causing of identification that the account information identifies a balance that exceeds the price of the at least one of the one or more items see (see Fig. 14 and its associated disclosure; col 5 lines 5-15 note "The POS controller 205 may be a "web server" of the business. The POS controller 205 can generate a web page that may be accessed via the World Wide Web and allow offers to be submitted to the customer."; col 6 lines 4-28; col 11 lines 15-24 note "a customer identifier may be assigned to a customer when he first signs up for a subscription to a product or when the customer signs up for a frequent shopper program offered by the business. The customer identifier may also comprise a financial account number, such as a credit card number, debit card number, or bank checking account number."; col 12 lines 29-50; col 14 lines 35-65; col 17 line 63 - col 18 line 15; col 18 line 55 - col 19 line 20; col 20 line 17-37 - thus in this manner payments for items are automatically processed based on account balance due), and
	(h4) [...], and causing the payment of the price of the at least one of the one or more items (see Fig. 14 and its associated disclosure; col 5 lines 5-15 note "The POS controller 205 may be a "web server" of the business. The POS controller 205 can generate a web page that may be accessed via the World Wide Web and allow offers to be submitted to the customer."; col 6 lines 4-28; col 11 lines 15-24 note "a customer identifier may be assigned to a customer when he first signs up for a subscription to a product or when the customer signs up for a frequent shopper program offered by the business. The customer identifier may also comprise a financial account number, such as a credit card number, debit card number, or bank checking account number."; col 12 lines 29-50; col 14 lines 35-65; col 17 line 63 - col 18 line 15; col 18 line 55 - col 19 line 20; col 20 line 17-37 - thus in this manner payments for items are automatically processed based on account balance due), wherein the page includes [...] and information identifying a personalized membership benefit and the reduction or exemption benefit, wherein the personalized membership benefit is automatically generated based on a usage history of the item sales service related to the user, and [...] (see Figs. 5, 15A-18, and their associated disclosure; Abstract; col 13 lines 12-32; col 14 lines 1-34 note "one manner of accomplishing this is to offer the customer a subscription to a product that approximates the customer's purchasing habits.")." 
	Thus, these citations have not been properly and reasonably considered by the Applicant which clearly teach to a PHOSITA that payment of the items being purchased by the customer, i.e. balance due, is processed via payment server using customer's financial account.

	(B) Walker does not teach or suggest "in response to processing the request for the sale and delivery of the at least one or of the one or more items: causing identification of a location of the at least one of the one or more items via a first server, wherein the first server is configured for management of delivery of the one or more items from a distribution center, causing delivery of the at least one of the one or more items via the first server based on causing the identification of the location of the at least one of the one or more items, causing preparation of the at least one of the one or more items for delivery, and causing the payment of the price of the at least one of the one or more items," as recited in amended claim 1.

	Examiner's response to (B): The Examiner notes that the Applicant's argument are anticipatory in view of the filed claim amendments. The Examiner respectfully disagrees with very limited characterization of Ward which is not in line with how a PHOSITA would understand the full scope of Ward's teachings and notes the rejection as updated in view of the filed claim amendments as follows:
"Walker suggests generating offers communicated user via web page, see Figs. 14-18 and their associated disclosure; col 5 lines 2-12, col 11 lines 4-30, however Walker in view of Kepecs expressly does not teach (g*) cooperating with a first server [...] to process [...] delivery of at least one of the one or more items based on a user input received through the UI of the terminal, wherein the first server is configured for management of delivery of the one or more items from a distribution center; (h*) [...] and delivery [...]; (h1) causing identification of a location of the at least one of the one or more items via a first server, wherein the first server is configured for management of delivery of the one or more items from a distribution center; (h4*) causing delivery of the at least one of the one or more items via the first server based on causing the identification of the location of the at least one of the one or more items, causing preparation of the at least one of the one or more items for delivery [...] a link [...] wherein the link directs the user to a menu for the steps for subscribing to the membership.
	
	Ward teaches (g*) cooperating with a first server [...] to process [...] delivery of at least one of the one or more items based on a user input received through the UI of the terminal, wherein the first server is configured for management of delivery of the one or more items from a distribution center; (h*) [...] and delivery [...];  (see Figs. 1-3 and their associated disclosure; col 1 line 58 - col 2 line 9; col 8 lines 54-62;  col 11 lines 47-57; col 12 lines 28-38; col 19 line 9 - col 20 line 9; col 22 line 61 - col 23 line 4; col 32 lines 4-12 - thus these citations teach fleet of servers at least one of which is utilized for fulfilling deliveries provided by a distributor as part of subscribed shipping program); 
	(h1) causing identification of a location of the at least one of the one or more items via a first server, wherein the first server is configured for management of delivery of the one or more items from a distribution center (see Figs. 1-3 and their associated disclosures; col 19 line 9 - col 20 line 9 note "Consolidation of orders, or "ship all ordered items together", may save on shipping charges as it may allow the product distributor to ship as many items in the same package or same shipment as possible, so it may be cost-effective to require the subscriber to use this option or to provide the subscriber with the option to have multiple ordered items consolidated and shipped together. In this embodiment, the order fulfillment center(s) of the product distributor may be configured to ship items from multiple orders to one shipping address in a single shipment. Items ordered by a primary subscriber and/or secondary subscribers under the program may be consolidated and shipped to the subscription's primary shipping address, or alternatively to another shipping address"); 
	(h4*) causing delivery of the at least one of the one or more items via the first server based on causing the identification of the location of the at least one of the one or more items, causing preparation of the at least one of the one or more items for delivery [...]  (see Figs. 1-3 and their associated disclosures; col 19 line 9 - col 20 line 9 note "Consolidation of orders, or "ship all ordered items together", may save on shipping charges as it may allow the product distributor to ship as many items in the same package or same shipment as possible, so it may be cost-effective to require the subscriber to use this option or to provide the subscriber with the option to have multiple ordered items consolidated and shipped together. In this embodiment, the order fulfillment center(s) of the product distributor may be configured to ship items from multiple orders to one shipping address in a single shipment. Items ordered by a primary subscriber and/or secondary subscribers under the program may be consolidated and shipped to the subscription's primary shipping address, or alternatively to another shipping address").
	Ward teaches (h4*) [...] a link [...] wherein the link directs the user to a menu for the steps for subscribing to the membership [...] (see Figs. 12A-12C and their associated description; col 18 line 52 - col 19 line 13; col 20 line 64-col 21 line 5; col 25 lines 7-15; col 25 lines 52-62; col 26 lines 1634 - thus these citations teach providing more details about the subscription offer)
Therefore (as per claim limitations (g*), (h*), (h1), and (h4*)) it would be obvious to a PHOSITA to modify Walker in view of Kepecs by incorporating teachings of Ward pertaining to opening a page via a link and facilitation of deliveries from a fulfillment center. Motivation to modify would be to provide users with more details about the subscription, see at least Ward Figs. 12A-12C and their associated description, and facilitating coordination or management of delivery of user's purchase as part of order fulfillment in an automated manner via one or more servers, see at least Ward col 1 line 58 - col 2 line 9 and col 32 lines 4-12."
	Thus, these citations have not been properly and reasonably considered by the Applicant which clearly teach to a PHOSITA that one or more items which is/are part of one or more orders is/are located and order is processed including fulfillment of the order by providing shipping or delivery of the purchased item(s).

	(C) Applicant argues Walker does not teach or suggest "in response to the user subscribing to the membership via the page, providing a reduction or exemption benefit for a usage fee for the membership to the user for a predetermined period" as recited in amended claim 1.
	Examiner's response to (C): The Examiner notes that the Applicant's argument are anticipatory in view of the filed claim amendments. The Examiner respectfully disagrees with very limited characterization of Walker which is not in line with how a PHOSITA would understand the full scope of Walker's teachings and notes the rejection as updated in view of the filed claim amendments as follows:

"(f) Walker discloses in response to the user subscribing to the membership via the page, providing a reduction or exemption benefit for a usage fee for the membership to the user for a predetermined period (see col 12 lines 1-15; col 12 line 50-col 13 line 65; col 14 line 1-34; col 18 line 55-col 19 line 20; col 19 line 61 - col 20 line 36)." 
	Thus, these citations have not been properly and reasonably considered by the Applicant which clearly teach to a PHOSITA that upon subscribing, user is provided with benefits associated with the subscription.
In conclusion, prior art references as relied upon and in combination clearly teach to a PHOSITA processing payment, fulfillment, and subscription as claimed via claim amendments by the Applicant. Accordingly, the Examiner respectfully disagrees that the claim amendments overcome the combination of Walker, Kepecs, and Ward as relied upon as they teach each and every claim limitation. Therefore, the Examiner respectfully maintains the rejection.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	i. Pub. No.: US 2020/0202379 see Abstract note "A computer-implemented method and system for an analytics engine, retrieving e-commerce data from a data facility, where the e-commerce data includes at least one of customer purchase behavior data of a customer and merchant commerce data of a merchant; identifying at least one product from the e-commerce data, where the at least one product has been purchased; evaluating purchase patterns for the at least one product, where the purchase patterns comprises a purchase pattern periodicity for repeated purchases of the at least one product; generating a subscription offer for the at least one product; and providing a subscription offer recommendation to the merchant."; Figs. 1, 3-4, and their associated disclosure; [0038] note "As described herein, the e-commerce platform 100 may provide merchants with transactional facilities for products through a number of different channels 110A-B, including the online store 138, over the telephone, as well as through physical POS devices 152 as described herein. The e-commerce platform 100 may include business support services 116, an administrator 114, and the like associated with running an on-line business, such as providing a domain service 118 associated with their online store, payment services 120 for facilitating transactions with a customer, shipping services 122 for providing customer shipping options for purchased products, risk and insurance services 124 associated with product protection and liability, merchant billing, and the like. Services 116 may be provided via the e-commerce platform 100 or in association with external facilities, such as through a payment gateway 106 for payment processing, shipping providers 112 for expediting the shipment of products, and the like." - the Examiner could have relied upon this reference to teach payment and delivery service features.
	ii. Pub. No.: US 2009/0307143 note "[0034] In an electronic commerce transaction in which the client is a buyer, server 14 may cause an order form HTML document to be displayed to a buyer by way of a web browser on the buyer's personal computer. The order form is an electronic representation of a paper form that can include empty spaces for the buyer's name, the buyer's billing address, the item or items to be purchased, the price for each item, the shipping method or methods preferred by the buyer, the payment method or methods preferred by the buyer, and so on, analogous to an order form from a department store catalog. Server 14 receives the completed order form and uses the information contained therein and the date to construct an order acceptance request 16 for consideration by order acceptance controller 20 and order capture controller 22."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688